


Exhibit 10.11




EXECUTION VERSION




LEASE AND DEVELOPMENT AGREEMENT
(FACILITIES LEASE)




STATE OF TEXAS


COUNTY OF ORANGE


This LEASE AND DEVELOPMENT AGREEMENT (this “Facilities Lease”) is made and
entered into as of February 1, 2016 (the “Execution Date”), by and between the
PORT OF BEAUMONT NAVIGATION DISTRICT OF JEFFERSON COUNTY, TEXAS (“Lessor”), a
political subdivision of the State of Texas, and JEFFERSON RAILPORT TERMINAL II
LLC, a limited liability company organized under the laws of the State of
Delaware (“Lessee”), each party herein acting by and through its duly authorized
officers.


Recitals


A.    Lessor owns approximately 243 acres of property located in Orange County,
Texas, subject to rights conveyed to Jefferson Railport Terminal I (Texas) LLC
and Jefferson Terminal Logistics (defined below) by separate Leases and
Agreements, together with easements across adjacent property of Gerdau
Ameristeel for rail and road access (“Rail Access”) to Old Highway 90 and to
class 1 railroads (collectively the “Lessor’s Property” or the “Orange County
Terminal Property”), and generally referred to as the Port of Beaumont’s Orange
County Terminal Property.


B.    Prior to the execution hereof Lessor has leased approximately twenty (20)
acres of the Orange County Terminal Property to Port of Beaumont Petroleum
Transload Terminal, LLC (“POB I”) in accordance with a Lease and Agreement,
executed July 16, 2012, by and between Lessor, as lessor thereunder, and POB I,
as lessee thereunder, as amended by Amendment to Agreement and Lease [First]
executed as of May 23, 2013 by Lessor and June 12, 2013 by POB I, respectively,
and a Second Amendment to Agreement and Lease between Lessor and POB I executed
December 30, 2013, and a Third Amendment to Agreement and Lease executed as of
October 27, 2015 by Jefferson Railport Terminal I (Texas) LLC, an affiliate of
POB I, and Lessor (collectively, and as may be amended, restated, replaced,
amended and restated or modified from time to time, the “POB I Lease”). The
interests of POB I under the POB I Lease have previously been assigned to
Jefferson Railport Terminal I (Texas) LLC, an affiliate of Lessee, as evidenced
by a Consent Letter dated August 8, 2014 from POB I and consented to by Amegy
Bank and a Consent Letter of even date therewith from POB I and consented to by
Lessor. This Facilities Lease shall constitute a separate lease, and not an
amendment or extension of the POB I Lease.


C.    Prior to the execution hereof, Lessor has leased approximately nineteen
(19) acres of the Orange County Terminal Property as further described in
Exhibit A thereto to Port of Beaumont Petroleum Transload Terminal II, LLC (“POB
II”) in accordance with a Lease and Agreement, executed on August 21, 2013, by
Lessor, as lessor thereunder, and August 27, 2013 by POB II, as lessee
thereunder, as amended by an Amendment to Agreement and Lease [First] executed
December 30, 2013 by Lessor and POB II, and a Second Amendment to Agreement and
Lease executed as of October 27, 2015 between Lessor and POB II (collectively,
the “Original Lease”). The interests of POB II have been assigned to Lessee as
evidenced by a Consent Letter, dated August 8, 2014 from Lessee and consented to
by Lessor. The Original Lease was amended and restated and the acreage subject
to the this lease was increased to approximately eighty-five (85) acres, further
described in Exhibit A hereto (the “Site”), by that that certain Amended and
Restated Lease Agreement, dated as of the date hereof (as may be amended,
restated, replaced, amended and restated or modified from time to time, the
“Ground Lease”). This Facilities Lease shall constitute a separate but
subordinate lease, and not an amendment to or extension of the Ground Lease,
except as herein provided. After the expiration of this Facilities Lease, the
Ground Lease shall continue to govern and control except with respect to (i)
ownership of the Bond Financed Property, unless Lessee has acquired the Bond
Financed Property pursuant to Section 4.2 below, in which event the Bond
Financed Property shall thereafter be deemed to be Lessee Improvements (as
defined in the Ground Lease) under the Ground Lease, and (ii) insurance
requirements for the Bond Financed Property under this Facilities Lease, which
shall survive the termination of this Facilities Lease and govern and control.


D.    Prior to the execution hereof, Lessor has leased approximately one hundred
twenty-five (125) acres of the Orange County Terminal Property to Jefferson
Terminal Logistics LLC (“Jefferson Terminal Logistics”) in accordance with a
Lease and




--------------------------------------------------------------------------------




Agreement, executed on April 7, 2015, by Lessor, as lessor thereunder, and on
April 1, 2015, by Jefferson Terminal Logistics, as lessee thereunder, as amended
by an Amendment to Agreement and Lease [First] executed as of October 27, 2015
by Jefferson Terminal Logistics and Lessor and the acreage subject to this lease
was reduced to approximately seventy-one (71) acres pursuant to that Second
Amendment to Agreement and Lease executed on or about the date hereof by
Jefferson Terminal Logistics and Lessor (collectively, and as may be amended,
restated, replaced, amended and restated or modified from time to time, the “POB
III Lease). This Facilities Lease shall constitute a separate lease, and not an
amendment or extension of the POB III Lease.


E.    Simultaneously with the execution hereof, Lessor shall reimburse Lessee
from the proceeds of the Series 2016 Bonds (as defined below) for the costs
incurred in connection with the construction of the assets described in
Exhibit B hereto (the “Existing Property”), and while Lessor has always been the
fee owner thereof and such assets have not been Lessee Improvements (as defined
in the Ground Lease), out of an abundance of caution, Lessee shall quitclaim any
fee interests of Lessee in the Existing Property arising prior to the date
hereof pursuant to a quitclaim assignment of even date herewith (the
“Assignment”).


F.    In accordance with the provisions hereof, Lessee shall acquire, construct,
complete and install the property described in Exhibit C hereto, and subject to
Section 3.1 below, together with any loading and unloading appurtenances thereto
(the “New Property”). Exhibit C may be amended, restated, replaced, amended and
restated or modified from time to time (an “Amendment”) in accordance with this
Facilities Lease. The Existing Property and the New Property are referred to
herein as the “Bond Financed Property.” Any Amendments to the Bond Financed
Property described in Exhibit B and Exhibit C, whether initially or subsequent
to the issuance of the Series 2016 Bonds, defined below, may be made only and
upon receipt of a Tax Opinion (as defined in the Indenture). Lessor owns and
shall continue to own the Bond Financed Property, subject to the terms and
conditions of this Facilities Lease.


G.    Pursuant to an Trust Indenture and Security Agreement (as may be amended,
restated, replaced, amended and restated or modified from time to time, the
“Indenture”), between Lessor and The Bank of New York Mellon Trust Company,
National Association (or any successor, assignee or replacement, the “Trustee”),
Lessor is issuing a series of Bonds designated Port of Beaumont Navigation
District of Jefferson County, Texas Dock and Wharf Facility Revenue Bonds,
Series 2016, in the principal amount of $144,200,000 (as may be amended,
restated, replaced, amended and restated or modified from time to time, the
“Series 2016 Bonds”). All initially capitalized terms used, but not otherwise
defined, herein shall have the meanings set forth in the Indenture.


H    The proceeds of the Series 2016 Bonds will be applied to (i) reimburse and
pay the Lessee for the development, construction, and acquisition of the Bond
Financed Property (being certain facilities for the transport, loading,
unloading, and storage of petroleum products) on behalf of the Lessor; (ii) pay
capitalized interest with respect to a portion of the Series 2016 Bonds during
construction of the New Property; and (iii) pay certain costs of issuance of the
Series 2016 Bonds.


I.    Intentionally Omitted.


J.    Jefferson Railport Terminal II Holdings LLC (“Jefferson Holdings”), an
affiliate of Lessee, and Lessee have proposed that if the Series 2016 Bonds are
not successfully remarketed on the First Initial Bonds Remarketing Date for the
Series 2016 Bonds (as defined in the Indenture), Jefferson Holdings and Lessee
shall provide for the purchase of the Series 2016 Bonds from the holders
thereof, at a purchase price equal to the principal amount thereof, plus accrued
interest to the date of purchase, pursuant to a Standby Bond Purchase Agreement
(as may be amended, restated, replaced, amended and restated, or modified from
time to time, the “Standby Bond Purchase Agreement”), by and among Lessor,
Lessee, Jefferson Holdings and the Trustee. Pursuant to the Standby Bond
Purchase Agreement, Jefferson Holdings shall additionally guarantee the payment
of all Rent (as herein defined) and principal of and premium and interest on the
Series 2016 Bonds prior to repurchase from proceeds of remarketing, redemption,
or defeasance of all of the Series 2016 Bonds on or prior to the First Initial
Bonds Remarketing Date.


K.    Intentionally Omitted.


L    Pursuant to a Leasehold Deed of Trust and Security Agreement, dated as of
February 1, 2016 (as may be amended, restated, replaced, amended and restated,
or modified from time to time, the “Jefferson Deed of Trust”), Lessee will grant
a deed of trust lien on and security interest in its interest herein and in the
Ground Lease and in all buildings, fixtures, modifications, replacements,
improvements, easements, rights-of-way, air/water/development rights, machinery
and equipment thereon or with respect thereto to the Trustee to secure its
obligations under the Standby Bond Purchase Agreement and this Facilities Lease.


M.    At its meetings of November 23, 2015 and February 22, 2016, the Port
Commission of Lessor authorized the execution of this Facilities Lease with
Lessee for the purposes herein stated.






--------------------------------------------------------------------------------




N.    Lessor and Lessee are desirous of entering into this Facilities Lease to
set forth the terms and conditions of the leasing of the Bond Financed Property
by Lessor to Lessee.


IN CONSIDERATION of the mutual covenants and conditions hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:


1.Description of Bond Financed Property. In consideration of the rents and
covenants herein contained on the part of Lessee to be paid, kept and performed,
Lessor does hereby Lease and demise to Lessee the Bond Financed Property, which
may be leased pursuant to the Ground Lease pursuant to the terms thereof. Lessor
and Lessee acknowledge and agree that descriptions as shown in Exhibit C are
based on reasonably expected development plans, and that Exhibit C may be
amended from time to time based on final design, engineering, plans and
specifications for individual property, equipment or improvements; provided,
however, that any such changes shall require a Tax Opinion (as defined in the
Indenture). Any amended Exhibit C shall be based on final design, engineering,
plans and specifications shall be reasonably related in scale and scope to the
current Exhibit C and subject to the approval of Lessor and Lessee, and approval
(after receipt of the aforementioned Tax Opinion) is within each party’s consent
not to be unreasonably withheld. Lessee shall construct, or cause to be
constructed, the New Property and Lessee shall provide all labor, materials,
equipment and services to construct the New Property in a good and workmanlike
manner using all new materials, in compliance with applicable laws, the
assumptions and requirements, if any, contained in the Tax Opinion (as defined
in the Indenture), and otherwise in compliance with Exhibit E attached hereto
and made a part hereof.


2.Surface Rights. Lessor and Lessee hereby acknowledge and agree,
notwithstanding any provision of the Ground Lease to the contrary, Lessor shall
retain all surface rights with respect to the Site necessary to own, operate,
use and enjoy the Bond Financed Property, subject to the provisions of this
Facilities Lease including, but not limited to, the right of Lessee to quiet
enjoyment in Section 9.4 hereof.


3.Uses of Bond Financed Property. The Bond Financed Property is leased for the
purposes described in Section 3.4 hereof, and Lessee agrees to restrict its use
to such purposes and not to use or permit the use of the Bond Financed Property
for any other purposes without first obtaining the express written consent of
Lessor, which consent may require receipt of a Tax Opinion (as defined in the
Indenture).


3.1    Subject to the below exceptions, Lessor grants in good faith to Lessee
the right of reasonable ingress and egress to and over the Site for the use of
the Bond Financed Property for the purposes herein stated, including rights of
Rail Access, subject to the legal rights of other persons or parties in and to
such property and subject to the rates, charges, rules, regulations and
provisions of Lessor’s tariffs as provided in the Ground Lease. The right of
Rail Access is provided on a scheduled basis by class 1 railroads, and is
subject to the rights granted under the POB I Lease, the Ground Lease, and the
POB III Lease, and to rights of Rail Access granted to affiliates of Lessee or
as otherwise approved by Lessee. Lessor provides no guaranties and does not
provide any rail services along class 1 railroads to Lessor’s Property,
including but not limited to the Bond Financed Property. Instead, Lessee shall
be required to negotiate and obtain rail ingress and egress access solely
through class 1 railroads. Lessee shall be responsible for railcar and/or
locomotive demurrage charged by the class 1 railroads for Lessee’s unit train or
manifest rail business utilizing Bond Financed Property.


Lessor shall provide waterway access for Lessee and necessary easements and
rights of way over Lessor’s Property to construct, operate, and maintain any
pipeline facilities constituting Bond Financed Property, without additional
charge; provided, however, that no Bond Financed Property may be located (i) on
land not owned by Lessor or (ii) on land owned by Lessor that is financed by,
pledged or otherwise provides security in any manner for any other tax-exempt
bond financing (such land described in (ii) hereof, the "Lessor Financed
Property"), unless Lessor first receives, at Lessee's expense, an opinion of a
reputable bond counsel reasonably acceptable to Lessor that such construction
shall not adversely affect the exclusion of interest on such other tax-exempt
bond financing from gross income of the owners thereof for federal income tax
purposes. Lessor represents and warrants that, to its knowledge, as of the
Effective Date no portion of the 85-acre Site (excluding easements, if any)
qualifies as Lessor Financed. Lessor shall not cause or permit any portions of
the 85-acre Site (excluding easements, if any) to become Lessor Financed
Property.


Lessor expressly retains and reserves the right of access to the Bond Financed
Property for the purposes of repairing, inspecting and/or maintaining all
property, facilities and equipment related to the business of Lessor, including
but not limited to repairs, inspections, construction, or maintenance, and
agrees such entry onto the Leased Premises shall not unreasonably impede
Lessee’s rights to operate under this Facilities Lease or the right of Lessee to
quiet enjoyment in Section 9.4. However, Lessor’s retained right to access the
Bond Financed Property under this Section 3.1 does not diminish or reduce
Lessee’s responsibilities and duties herein to properly repair and maintain the
Bond Financed Property.






--------------------------------------------------------------------------------




3.2.    Subject to POB Lease I and POB Lease III, Lessor hereby agrees that it
shall provide to Lessee at Lessee’s expense (but without any additional
consideration to Lessor therefor) such easements, rights of way or similar
property rights with respect to Lessor’s Property as may be necessary, as
reasonably determined by Lessee and Lessor, to construct, install and complete
equipment and improvements described in Exhibit C hereto as set forth in
Section 1 (and residing on land pursuant to which Lessee has rights under the
Ground Lease). Lessor’s consent may not be unreasonably withheld; provided,
however that Lessor need not incur any cost or expense to obtain any such
easements, rights of way or similar property rights.


3.3    Lessee covenants and warrants not to handle, store, use, load, or unload
at the Bond Financed Property any toxic, corrosive, flammable, odorous,
explosive product, or similarly related products, except in accordance with law.
Lessee further covenants and warrants that Lessee’s operations shall be handled
in a manner (including, but not limited to, vapor recovery and combustion during
the handling of Lessee products) that meets or exceeds liquid bulk transloading
industry standards.


3.4.    It is the intent of Lessor and Lessee that Lessee own (other than with
respect to Bond Financed Property) or operate facilities for the import,
storage, handling, transfer and export of (i) liquid hydrocarbons and refined or
unrefined petroleum products and similar products (including crude oil,
diluents, and diesel), (ii) biofuels, (iii) liquefied natural gas, (iv) products
required to be transported in vessels with a Type II barge hull, within the
meaning of 46 CFR 151.10-1 and (v) other products approved from time to time by
Lessor in its sole discretion (“Product”) for the Lease Term of this Facilities
Lease, including all extensions and renewals hereof. Lessee’s rights to operate
under this Facilities Lease and the right of Lessee to quiet enjoyment in
Section 9.4 hereof shall not be unreasonably impeded by Lessor, or its customers
or tenants, with respect to future handling of Product, by rail, truck, pipeline
or water-borne means. If Lessor, or its customers or tenants, desire to
construct, operate, or otherwise engage in a facility for handling Product by
rail, truck, pipeline or water-borne means, said operations may be commenced by
Lessor, or its customers or tenants, only upon mutual consent between Lessee and
Lessor, which consent shall not be unreasonably withheld, delayed or
conditioned.


Lessee shall have a right to the use of rail switches located on Lessor’s
Property, subject to the rights as to switches granted under the POB I Lease,
the Ground Lease and the POB III Lease.


3.5    Subject to Lessee’s obligation to comply with applicable law, Lessee
shall have the right to install, illuminate and maintain during the Lease Term
hereof usual and customary signs and to install such other signage in and about
the Site as required under applicable law. Lessee shall have the right to modify
its signs from time to time and Lessor shall not interfere with such
modifications as long as the signs as so modified comply with all applicable
law.


3.6    Notwithstanding the foregoing, Lessor shall retain such easements, rights
of ways of similar interests in the Leased Premises (i) to allow for the use and
maintenance of all roadways located on, adjacent to or accessing the Bond
Financed Property, and (ii) as may be necessary to allow for the completion and
maintenance of the roadway proposed or under construction to provide access to
Interstate Highway-10; provided, however, such rights onto the Leased Premises
shall not unreasonably impede Lessee’s rights to operate under this Facilities
Lease or the right of Lessee to quiet enjoyment in Section 9.4 hereof.


4.    Term of Lease. The term of this Facilities Lease shall commence as of the
Execution Date (the “Commencement Date”). This Facilities Lease shall terminate
on July 31, 2063 (being the day prior to the fiftieth anniversary of the
commencement date of the Ground Lease) (“Lease Term”).


4.1    Intentionally Omitted.


4.2    Subject to any rights of any mortgagee of interests in the Bond Financed
Property, Lessee shall have the right to purchase the Bond Financed Property as
follows: (i) if the Bonds (as defined in the Indenture) have not been paid in
full and are outstanding, for the greater of (a) the amount necessary to pay the
Bonds in full or (b) the then fair market value of the Bond Financed Property at
the time the right to purchase is exercised as determined by an appraiser or
(ii) after the Bonds have been paid in full and are not outstanding, an amount
equal to the then fair market value of the Bond Financed Property at the time
the right to purchase is exercised as determined by an appraiser. Such right
must be exercised (if at all) in writing and at least one hundred twenty (120)
days prior to the intended acquisition date, which intended acquisition date
must be prior to the expiration of the Lease Term as contemplated herein and the
term of the Ground Lease (as provided for therein). At the time the right to
purchase is exercised, the then fair market value of the Bond Financed Property
shall be appraised. Such appraisal shall be performed by a qualified appraiser
procured by Lessor in accordance with the requirements of the Texas Professional
Services Procurement Act, Chapter 2254, Texas Government Code (the "Act") and as
required by §60.412(c), Water Code. Lessor shall proceed to procure an appraiser
and designated sub-consultants as necessary to perform the appraisal of the fair
market value of the Bond Financed Property based upon the most current edition
of the Appraisal Institute Uniform Standards of Professional Appraisal Practices
("USPAP") and any applicable state law for appraisal of industrial assets such
as the Bond Financed Property. The appraisal report shall be a "self-contained
narrative report" and must note onsite inspection of the Bond Financed Property




--------------------------------------------------------------------------------




by the appraiser, and the appraisal report shall be executed by the primary
certified appraiser handling the preparation of and the recitation of the
appraised value(s) as presented in the appraisal report. Such appraiser shall be
responsible for all analysis and conclusions notwithstanding that such analysis
and conclusions are in part generated through the collection of data and
information by employees of the appraiser or third party designated
sub-consultants. Lessor and Lessee shall collaborate on the appraisal
procurement request for proposal, Lessor and Lessee shall jointly review
responses to request for proposal, and Lessor and Lessee shall jointly designate
the qualified appraiser.


5.    Rental Payment. In addition to any rent owed under or pursuant to the
Ground Lease, Facilities Lease Rent (as herein defined) shall be payable
hereunder commencing on the Execution Date. In addition, Lessee agrees to pay,
as rent hereunder, amounts equal to (i) all third-party costs, expenses and fees
related to the Series 2016 Bonds, including the fees and expenses of the
Trustee, the Tender Agent, the Bond Registrar, the Authentication Agent, and the
Remarketing Agent, when due, and (ii) all Rebate Amounts (as defined in the
Indenture) when due thereunder. An amount sufficient to provide for the payment
of interest on the Series 2016 Bonds to the First Initial Bonds Remarketing Date
and, if not then repurchased from proceeds of a remarketing or by Lessee or
Jefferson Holdings pursuant to the Standby Bond Purchase Agreement, the
principal of and interest on the Series 2016 Bonds when due thereafter until
repurchased, redeemed, or defeased in whole, and an amount sufficient to provide
for the payment of principal of and interest on the Series 2016 Bonds when, if,
and as remarketed in an Interest Mode (as defined in the Indenture) on terms
approved by Lessor and Lessee in their sole discretion are referred to together
as the “Facilities Lease Rent” (Facilities Lease Rent, together with the
third-party costs, expenses and fees described in clause (i) above and the
Rebate Amounts described in clause (ii) above, are collectively the “Rent”).
Lessee shall receive a credit towards the payment of Facilities Lease Rent for
all amounts on deposit in the Bond Proceeds Subaccount of the Interest Account
of the Debt Service Fund (including any amount returned to the Lessor in
accordance with the Indenture) and shall prepay Facilities Lease Rent in the
amount required to be deposited to the Prepaid Rent Subaccount of such Interest
Account. On or following the remarketing of the Series 2016 Bonds as Fixed Rate
Bonds (as defined in the Indenture), if ever, this Facilities Lease shall have
attached hereto as Exhibit D a Schedule of Facilities Lease Rent evidencing
monthly payments in amounts sufficient to provide for the payment of principal
of and interest on the Series 2016 Bonds and, for the avoidance of doubt, such
attachment shall not be deemed an amendment to this Facilities Lease. Facilities
Lease Rent shall be deposited directly with the Trustee in a timely manner to
assure that amounts sufficient to pay principal of and interest on the Series
2016 Bonds then due are on deposit with the Trustee at least fifteen (15) days
prior to each Interest Payment Date (as defined in the Indenture).


6.    Wharfage Rates and Port Charges. Lessee agrees that wharfage shall be paid
to Lessor in accordance with Exhibit C to the Ground Lease (the “Port Charges”)
for each short ton of cargo moving through, out of, or into the Bond Financed
Property. Lessee further agrees that a rail facility usage charge shall be paid
to Lessor in accordance with Exhibit C to the Ground Lease (the “Port Rail
Charges”) for each loaded railcar utilizing the Bond Financed Property. Lessee
further agrees that the Port Security Fee shall be paid to Lessor in accordance
with Exhibit C to the Ground Lease for each short ton of cargo utilizing the
Bond Financed Property. All other provisions and charges of Lessor’s tariffs
shall apply, except as otherwise set forth therein. Wharfage rates, Port Rail
Charges, and Port Charges, as set forth in Exhibit C to the Ground Lease, shall
be adjusted as provided under the Ground Lease. All changes contemplated under
this Section 6 due by Lessee shall be paid as and when required under the Ground
Lease and no additional amounts under this Section 6 shall be due. Any cargo or
other property for which Port Charges, Port Rail Charges or Port Security Fees
are paid pursuant to the Ground Lease, the POB I Lease or the POB III Lease
shall not be charged such fees hereunder. Lessor and Lessee agree that there
shall be additional minimum payments with respect to the Port Charges, Port Rail
Charges or Port Security Fee that are set forth in the Ground Lease, the POB I
Lease and the POB III Lease. Amounts payable to the Port pursuant to this
Section 6 shall not be considered Pledged Revenues under the Indenture.


7.    Surrender of Premises; Ownership of Improvements. Subject to Section 4.2
hereof, at the expiration or termination of this Facilities Lease, Lessee agrees
to: (1) surrender possession of the entire Bond Financed Property (except to the
extent purchased by Lessee pursuant to the terms of this Facilities Lease, in
which event Section 7 of the Ground Lease shall control) to Lessor; and (2)
otherwise return the Bond Financed Property to Lessor in good operating
condition, in accordance with the provisions of Section 8.5 below.


8.    Covenants and Agreements of Lessee. Lessee covenants and agrees as
follows:


8.1    Lessee agrees to pay all costs and expenses of its operations on the Bond
Financed Property and the cost of all utilities, such as gas, water,
electricity, telephone, telegraph and cable service, and for all taxes and
assessments on the Bond Financed Property. Additionally, Lessee agrees to pay
all costs and expenses related to improvements to utilities, such as gas, water,
electricity, telephone, telegraph, and cable services that are needed to
accommodate Lessee’s operations.


8.2    Lessee agrees to pay when due all Rent and other charges herein described
attributable to the Bond Financed Property as same shall become due.






--------------------------------------------------------------------------------




8.3    In the conduct and operation of its business in and about the Bond
Financed Property, Lessee agrees to conform and comply with all laws relating
thereto and the requirements of any properly constituted public tribunal or
governmental agency or federal, state, municipal or other political subdivision
authority having jurisdiction thereof and the reasonable requirements of
insurance companies carrying insurance upon the Bond Financed Property, or of
any board of fire insurance underwriters, rating bureau, or similar body
applicable thereto.


8.4    Lessee agrees that it shall not commit or permit waste on or of the Bond
Financed Property and to keep the Bond Financed Property in a clean and sanitary
condition and generally to observe and practice “good housekeeping” principles
in and about the operations thereof. Additionally, Lessee will implement and
enforce a site safety plan and promptly correct safety hazards or concerns on
the Bond Financed Property in the manner as provided in the Ground Lease. Lessor
is under no obligation or duty to implement and/or enforce Lessee’s site safety
plan or to promptly correct any potential safety hazards. Any liability
resulting from the adequacy, implementation, or enforcement of the site safety
plan is solely attributable to Lessee, and any liability resulting from Lessee’s
failure to promptly correct safety hazards is solely attributable to Lessee.


8.5    At its own expense, Lessee agrees to make all repairs, maintenance,
replacements or other work reasonably necessary to keep the Bond Financed
Property in substantially as good condition as the same were received by Lessee
and in accordance with the assumptions in the Engineering Report for Initial
Bond Projects, prepared by Lanier & Associates, Consulting Engineers, Inc., Job
No. 9655-0, as revised, dated February 16, 2016 (as may be amended, restated,
replaced, amended and restated or modified from time to time with the approval
of Lessor (not to be unreasonably withheld), and the delivery of a Tax Opinion
in connection with an amendment to Exhibit C, the “Engineer’s Report”) ordinary
wear and tear, obsolescence, damage by fire (other than a fire resulting in part
or full from Lessee’s acts or omissions) or other casualty beyond Lessee’s
control excepted, except as otherwise provided in Section 17.3 below.


8.6    Intentionally Omitted.


8.7    Lessee shall pay all taxes, if any, assessed on the value of the
leasehold or the leasehold improvements.


8.8    Intentionally Omitted.


8.9    Lessor acknowledges and agrees that this Facilities Lease shall be deemed
and construed to be a “net lease,” and Lessee shall pay absolutely all operating
costs of the Bond Financed Property during the Term, including the Rent and all
other payments required hereunder, free of any deductions, and without
abatement, deduction or setoff (other than credits against Rent expressly
provided for in this Facilities Lease).


8.10    Lessee hereby makes an irrevocable election (binding on Lessee and all
successors in interest under this Facilities Lease) never to claim depreciation
or an investment credit with respect to such Bond Financed Property.


8.11    If required by applicable law (or if Lessor is required by applicable
law to do so in connection with the Project), Lessee agrees to post a payment
bond and/or performance bond for the Project and Lessee agrees to include Lessor
as an additional obligee thereunder. In addition, Lessee shall comply with any
procurement provisions or requirements of applicable law with respect to the
Project.


9.    Lessor Covenants.


9.1    Lessor shall have the right, at its sole cost, responsibility, and
expense, to make at any time alterations to Lessor’s Property and to construct
other improvements on Lessor’s Property (“Lessor Improvements”) provided that
such alterations do not substantially impair the use thereof by Lessee for the
purposes herein described and so long as same are in compliance with all
requirements of the POB I Lease, the Ground Lease, and the POB III Lease.


9.2    Lessor shall pay for all labor and services performed for, materials used
by or furnished to Lessor, or used by or furnished to any contractor employed by
Lessor with respect to the initial construction of any Lessor Improvements and
hold Lessee and the Bond Financed Property harmless and free from any liens,
claims, encumbrances or judgments created by Lessor. If Lessor elects to post a
payment or performance bond or is required to post an improvement bond with a
public agency in connection with the above, Lessor agrees to include Lessee as
an additional obligee thereunder.


9.3    Lessor is and shall remain for the Lease Term hereof the true and lawful
owner of the Bond Financed Property and, has good right and full power to let
and lease the Bond Financed Property. Lessor agrees that, contingent upon
Lessee’s compliance with the terms of this Facilities Lease such that no Event
of Default has occurred and is continuing, Lessee shall quietly and peaceably
hold, possess and enjoy the Bond Financed Property for the full Lease Term of
this Facilities Lease without any




--------------------------------------------------------------------------------




hindrance or molestation by the agents or employees of Lessor as discussed
herein, and Lessor will defend the title to the Bond Financed Property and the
use and occupancy of the same by Lessee against the lawful claims of all persons
whomsoever claiming by, through, or under Lessor (but not otherwise) except
those claiming by, through, or under Lessee.


9.4    Lessor shall maintain a fee simple interest in the Bond Financed Property
free and clear of any mortgages, deeds, encumbrances, declarations, easements,
liens or restrictions, or any other encumbrances, other than as provided in the
Indenture, and that would restrict Lessee’s use of the Bond Financed Property
for the purposes herein described or would restrict in any respect the right of
Lessee, its employees and invitees to use the Bond Financed Property in
accordance with the terms of this Facilities Lease (“Encumbrances”). Lessor
agrees promptly to discharge or to cause to be discharged any Encumbrances
attaching to such Lessor Improvements; or if in default for thirty (30) days
after written notice thereof from Lessee, Lessor shall reimburse Lessee any
amount or amounts paid by Lessee, including reasonable attorneys’ fees and
expenses in causing the removal of such Encumbrances. Nothing herein contained,
however, shall require Lessee to discharge such Encumbrances except in its own
discretion. Lessor shall, however, have the right to contest any such
Encumbrances or claim for Encumbrances provided it shall serve notice upon
Lessee of its election to contest the same prior to Lessee making any payments
or incurring any attorneys’ fees or expenses; and in such case, Lessor shall not
be in default with respect thereto and Lessee shall not have the right to make
any payments for the removal of such Encumbrances until such contest by Lessor
shall have terminated.


9.5    Intentionally Omitted.


10.    Waiver and Indemnity.


10.1     LESSEE HEREBY WAIVES ALL CLAIMS, RIGHTS OF RECOVERY AND CAUSES OF
ACTION THAT LESSEE OR ANY PARTY CLAIMING BY, THROUGH OR UNDER LESSEE MAY NOW OR
HEREAFTER HAVE BY SUBROGATION OR OTHERWISE AGAINST LESSOR AND LESSOR’S
COMMISSIONERS, OFFICERS, DIRECTORS, PARTNERS, ATTORNEYS, AGENTS, AND EMPLOYEES
FOR ANY LOSS OR DAMAGE THAT MAY OCCUR TO ALL OR ANY PORTION OF THE BOND FINANCED
PROPERTY, BY REASON OF FIRE OR OTHER CASUALTY, OR BY REASON OF ANY OTHER CAUSE
EXCEPT LESSOR’S GROSS NEGLIGENCE OR INTENTIONAL MISCONDUCT (THUS EXPRESSLY
INCLUDING SIMPLE NEGLIGENCE OF LESSOR AND LESSOR’S COMMISSIONERS, OFFICERS,
DIRECTORS, PARTNERS, ATTORNEYS, AGENTS, AND EMPLOYEES).


10.2    LESSEE HEREBY ASSUMES ANY AND ALL LIABILITY FOR, AND AGREES TO DEFEND,
INDEMNIFY AND HOLD HARMLESS LESSOR AND LESSOR’S COMMISSIONERS, OFFICERS,
DIRECTORS, PARTNERS, ATTORNEYS, AGENTS, AND EMPLOYEES FROM AND AGAINST, ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, CLAIMS, ACTIONS, SUITS,
COSTS, EXPENSES AND DISBURSEMENTS (INCLUDING COURT COSTS AND REASONABLE
ATTORNEYS’ FEES) RESULTING FROM (A) THE ISSUANCE, OFFERING, SALE, DELIVERY OR
PAYMENT OF THE SERIES 2016 BONDS OR THE INTEREST THEREON, THE INDENTURE AND ANY
OTHER DOCUMENTS ENTERED INTO IN CONNECTION THEREWITH AND ANY OBLIGATIONS IMPOSED
ON THE LESSOR THEREBY, (B) ANY INJURIES TO OR DEATH OF ANY PERSON, (C)
VIOLATIONS OF ANY JUDICIAL DECISIONS, ORDERS, INJUNCTIONS, WRITS, STATUTES,
RULINGS, RULES, REGULATIONS, REGULATORY OR ADMINISTRATIVE AGENCY DECISIONS,
PERMITS, CERTIFICATES OR ORDINANCES OF ANY GOVERNMENTAL AUTHORITY IN ANY WAY
APPLICABLE TO LESSEE OR THE BOND FINANCED PROPERTY, INCLUDING ZONING, FEDERAL
TAX MATTERS, ENVIRONMENTAL MATTERS OR THE IMPOSITIONS OF ANY REMEDIAL
OBLIGATIONS TO PROTECT HEALTH OR THE ENVIRONMENT (THE “LEGAL REQUIREMENTS”), OR
(D) ANY BUSINESS INTERRUPTIONS AND/OR INTERFERENCE, INCLUDING RAIL DEMURRAGE OR
ANY DAMAGE TO ANY PROPERTY OCCURRING DURING THE TERM OF THIS FACILITIES LEASE IN
OR AROUND THE BOND FINANCED PROPERTY OR LESSOR’S PROPERTY AND RELATED HERETO OR
AFTER THE LEASE HAS EXPIRED IF THE BUSINESS INTERRUPTION, BUSINESS INTERFERENCE,
OR DAMAGE WAS CAUSED BY AN ACT OR OMISSION OF LESSEE, ITS OFFICERS, DIRECTORS,
SHAREHOLDERS, PARTNERS, EMPLOYEES, AGENTS, CONTRACTORS OR INVITEES DURING THE
TERM OF THE LEASE, EXCEPT THAT LESSEE SHALL HAVE NO LIABILITY FOR OR OBLIGATION
TO DEFEND, INDEMNIFY OR HOLD HARMLESS LESSOR AND LESSOR’S COMMISSIONERS,
OFFICERS, DIRECTORS, PARTNERS, ATTORNEYS, AGENTS, AND EMPLOYEES FROM THEIR OWN
ACTS OF GROSS NEGLIGENCE OR INTENTIONAL MISCONDUCT (THUS EXPRESSLY INCLUDING
SIMPLE NEGLIGENCE OF LESSOR AND LESSOR’S COMMISSIONERS, OFFICERS, DIRECTORS,
PARTNERS, ATTORNEYS, AGENTS, AND EMPLOYEES) RESULTING IN LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, CLAIMS, ACTIONS, SUITS, COSTS, EXPENSES
AND DISBURSEMENTS INCLUDING COURT COSTS AND REASONABLE ATTORNEYS’ FEES.






--------------------------------------------------------------------------------




10.3    LESSOR SHALL HAVE NO RESPONSIBILITY OR LIABILITY TO LESSEE, OR TO
LESSEE’S OFFICERS, DIRECTORS, SHAREHOLDERS, PARTNERS, EMPLOYEES, AGENTS,
CONTRACTORS OR INVITEES, FOR BODILY INJURY, DEATH, PROPERTY DAMAGE, BUSINESS
INTERRUPTION, LOSS OF PROFITS, LOSS OF TRADE SECRETS OR OTHER DIRECT OR
CONSEQUENTIAL DAMAGES OCCASIONED BY (A) FORCE MAJEURE, (B) VANDALISM, THEFT,
BURGLARY AND OTHER CRIMINAL ACTS (OTHER THAN THOSE COMMITTED BY LESSOR AND ITS
EMPLOYEES), OR (C) THE CONDITION, REPAIR, REPLACEMENT, MAINTENANCE, DAMAGE,
DESTRUCTION OR RELOCATION OF THE BOND FINANCED PROPERTY.


11.    Insurance. Lessee shall, at its sole cost and expense, procure and
maintain (or cause to be procured and maintained) during the Lease Term of this
Facilities Lease, and during the term of the Ground Lease if longer than the
Lease Term of this Facilities Lease, insurance coverage with respect to the Bond
Financed Property as described in the Ground Lease (including Section 11
thereof) as if the Bond Financed Property were Lessee Improvements. The
obligations of this paragraph shall survive expiration of termination of this
Facilities Lease; provided that, if Lessee exercises its rights specified in
Section 4.2 hereof, the Bond Financed Property acquired pursuant to Section 4.2
shall automatically qualify as Lessee Improvements as provided in the Ground
Lease, and this Facilities Lease shall be terminated.


In addition, before starting of any work related to the New Property, and in
addition to the coverages required under the preceding paragraph, Lessee shall
obtain (or cause its contractor(s) to obtain) and maintain Builder’s Risk
insurance or all-risk property insurance upon the Bond Financed Property for the
full cost of replacement at the time of loss. This insurance shall include the
interests of Lessor as a named insured. This insurance shall be written as a
builder’s risk or "all risk" or equivalent form to cover all risks of physical
loss except those specifically excluded by the policy, and shall insure at least
against the perils of fire, lightning, explosion, windstorm, and hail, smoke,
aircraft (except aircraft, including helicopter, operated by or on behalf of
Lessor) and vehicles, riot and civil commotion, theft, vandalism, malicious
mischief, debris removal, flood, earthquake, earth movement, water damage, wind,
testing if applicable, collapse however caused, and damage resulting from
defective design, workmanship or material. Lessee shall be solely responsible
for any deductible amounts or coinsurance penalties. This Builder’s Risk or
all-risk policy shall provide for a waiver of subrogation in favor of Lessor.
This Builder’s Risk or all-risk insurance shall remain in effect until final
payment has been made or until no person or entity other than Lessor and Lessee
have an insurable interest in the New Property to be covered by this insurance,
whichever is sooner, and an owner’s policy of all-risk insurance shall be
maintained at all times thereafter. Except as may otherwise set forth in the
immediately preceding sentences of this paragraph, the Builder’s Risk or
all-risk insurance shall also comply with the requirements of Section 11 of the
Ground Lease.


12.    Assignment/Subletting. Lessee may not assign or sublet all or
substantially all of the Bond Financed Property or assign the rights and
obligations herein without first obtaining written approval by Lessor for such
assignment or sublet and then, only in conjunction with an assignment of the
Ground Lease.  Lessor approval of a proposed assignment or sublet of all or
substantially all of the Bond Financed Property shall not be unreasonably
withheld provided that (i) the proposed assignee or sublessee is a party of
similar financial worth to Lessee, and Lessee shall have provided Lessor with
proof thereof, (ii) the proposed assignee or sublessee is experienced in the
Permitted Uses (as defined in the Ground Lease) and Lessee shall have provided
Lessor with proof thereof, (iii) the nature and character of the proposed
assignee or sublessee, its business and activities and intended use of the Bond
Financed Property are in Lessor’s reasonable judgment consistent with the
requirements of this Facilities Lease, and is expressly subject to all of the
terms and provisions of this Facilities Lease (which any assignee shall also
expressly assume in writing) and to any matters to which this Facilities Lease
is subject, including, without limitation, the Tax Certificate (as defined in
the Indenture), and the Sublessee agrees in writing to perform all the Lessee’s
covenants, and (iv) the granting of such consent will not constitute a default
under any other agreement to which Lessor is a party or by which Lessor is
bound; and further provided that Lessor shall never be required to accept or
approve any such assignee or sublessee that would adversely affect or otherwise
jeopardize Lessor’s “strategic seaport” classification by the United States
Department of Defense.  Consent by Lessor to any assignment or subletting shall
not constitute a waiver of the necessity for such consent to any subsequent
assignment or subletting.  Lessee shall at all times remain liable for the
payment of Rent herein and for compliance with all of its other obligations
under this Facilities Lease notwithstanding any assignment or subletting under
the Lease. The foregoing is not intended to prevent the sublease by Lessee of
less than substantially all of the Bond Financed Property, or to require the
consent of the Lessor with respect to any such sublease; provided, however, that
Lessee shall deliver a copy each sublease to Lessor promptly after its execution
and such sublease shall contain an express obligation on behalf of the sublessee
to comply with all the terms and conditions of this Facilities Lease, and that
no such sublessee shall (i) use the Bond Financed Property for any use that is
not permitted or that would affect the tax-exempt status of the Series 2016
Bonds or (ii) adversely affect or otherwise jeopardize Lessor’s “strategic
seaport” classification by the United States Department of Defense.


13.    Specifically Prohibited Use; Compliance with Tax Certificate. Lessee will
not (a) use, occupy or permit the use or occupancy of the Bond Financed Property
for any purpose or in any manner which is or may be, (i) in violation of the
requirements of Section 3 hereof, (ii) in violation of any legal requirements,
or (iii) an Event of Default under the Indenture, (b) commit or permit to remain
any waste to the Bond Financed Property or (c) commit, or permit to be
committed, any action or circumstance




--------------------------------------------------------------------------------




in or about the Bond Financed Property other than the use permitted under this
Facilities Lease which, directly or indirectly, would lawfully justify Lessor’s
insurance carrier in canceling the insurance policies maintained by Lessor on
the Bond Financed Property and improvements thereon, or that would adversely
affect the tax-exempt status of interest on the Series 2016 Bonds. Lessee shall
faithfully and timely observe and perform each of its obligations under the Tax
Certificate.


14.    Condition of Bond Financed Property.


14.1    Lessee acknowledges that Lessee has independently and personally
inspected the Existing Property and has or will independently inspect all New
Property (which Lessee will be constructing), and that Lessee has entered into
this Facilities Lease based upon such examination and inspection and that Lessee
accepts the Existing Property in its present condition and will accept the New
Property upon completion in its then present condition, “AS IS, WITH ALL FAULTS,
IF ANY, AND WITHOUT ANY WARRANTY WHATSOEVER, EXPRESS OR IMPLIED,” (other than
any warranties that are expressly made herein or by the manufacturer or provider
of any Bond Financed Property); specifically (without limiting the generality of
the foregoing) without any warranty of (a) the nature or quality of any
construction, structural design or engineering of any improvements currently
located at or constituting a portion of the Bond Financed Property, (b) the
quality of the labor and materials included in any such improvements, (c) the
soil and environmental conditions existing at the Bond Financed Property and (d)
the suitability of the Bond Financed Property for any particular purpose. Lessor
shall not be required to make any improvements to the Bond Financed Property or
to repair any damages to the Bond Financed Property, other than any improvements
that are expressly agreed to herein. Lessor hereby assigns for the Lease Term of
this Facilities Lease to Lessee its interest in any warranties provided by the
manufacturer or provider of any Bond Financed Property as may be beneficial to
Lessee in the performance of its obligations hereunder.


14.2    Intentionally Omitted.


15.    Completion of Bond Financed Property.


15.1    Lessee shall be responsible for the acquisition, construction,
installation and completion of the Bond Financed Property; Lessor shall have no
obligation to complete Project or to guarantee completion of the Project. Lessee
shall apply proceeds of the Series 2016 Bonds allocated to acquisition,
construction, installation and completion to payment for all labor and services
performed for, materials used by or furnished to Lessee, or used by or furnished
to any contractor employed by Lessee with respect to the Bond Financed Property
in accordance with the terms and conditions of the Indenture and the assumptions
used in the useful life determinations provided in the Engineer’s Report, and
hold Lessor and the Bond Financed Property harmless and free from any liens,
claims, encumbrances or judgments created or suffered by Lessee. If Lessee is
required or elects to post a payment or performance bond or an improvement bond
with a public agency in connection with the above, Lessee agrees to include
Lessor as an additional obligee thereunder.


15.2    Lessee shall not permit any laborers’, mechanics’, or materialmens’
liens to be perfected upon the Bond Financed Property by any laborer,
contractor, or subcontractor employed by Lessee during the Lease Term hereof and
Lessee agrees promptly to discharge or to cause to be discharged any such lien
or liens attaching to such improvements; or if in default for ninety (90) days
after written notice thereof from Lessor, Lessee shall pay as additional rent
any amount or amounts paid by Lessor, including reasonable attorneys’ fees and
expenses in causing the removal of such lien or liens. Nothing herein contained,
however, shall require Lessor to discharge such lien or liens except in its own
discretion. Lessee shall, however, have the right to contest any such lien or
claim for lien provided it shall serve notice upon Lessor of its election to
contest the same prior to Lessor making any payments or incurring any attorneys’
fees or expenses; and in such case, Lessee shall not be in default with respect
thereto and Lessor shall not have the right to make any payments for the removal
of such lien or liens until such contest by Lessee shall have terminated.


15.3    Lessee is entitled to charge and receive a construction management and
mobilization fee (“CM&M Fee”) as a construction manager-agent pursuant to
Section 60.461 of the Texas Water Code equal to eight percent (8%) of the value
of the New Property. Such CM&M Fee shall be paid pursuant to a contract, as
required by Section 60.461 of the Texas Water Code, entered into between the
Lessee and Lessor no later than the commencement of any work on the New
Property, and shall be paid as a Project Cost through requisitions as provided
in Section 4.06 of the Indenture in pro rata installments on a concurrent basis
with requisitions for payment of the costs related to the New Property.


16.    Access by Landlord. Lessor, its employees, contractors, agents and
representatives, shall have the right (and Lessor, for itself and such persons
and firms, hereby reserves the right) to enter the Bond Financed Property during
normal business hours, (a) to inspect the Bond Financed Property, (b) to show
the Bond Financed Property to prospective purchasers or tenants, (c) to
determine whether Lessee is performing its obligations hereunder and, if it is
not, to perform same at Lessor’s option and Lessee’s expense or (d) for any
other purpose deemed reasonable by Lessor. In an emergency, Lessor (and such
persons and firms) may use any means to open any door into or in the Bond
Financed Property without any liability therefor after making reasonable




--------------------------------------------------------------------------------




efforts to contact Lessee to provide access thereto. Access to the Bond Financed
Property by Lessor or any other person or firm named in the first sentence of
this Section 16 for any purpose permitted herein shall not constitute a trespass
or an eviction (constructive or otherwise) or entitle Lessee to any abatement or
reduction of rental, or constitute grounds for any claim (and Lessee hereby
waives any claim) for damages or for any injury to or interference with Lessee’s
business, or for loss of occupancy or quiet enjoyment or for consequential
damages.


17.    Damage, Destruction and Condemnation. If any Bond Financed Property is
damaged or destroyed during the Lease Term by a casualty loss, Lessee shall
promptly and diligently rebuild and restore the same, at its expense, to its
condition prior to such destruction or to another safe condition, provided
proceeds of insurance are sufficient for such purposes. Lessee shall have full
use of and the right to apply any insurance proceeds available for such
rebuilding and restoration.


17.1    If after the Execution Date and prior to the expiration of the Term, the
whole of the Bond Financed Property shall be taken under power of eminent domain
by any public or private authority, or conveyed by Lessor (subject to Lessee’s
prior written approval, which approval shall not be unreasonably withheld,
delayed or conditioned) to said authority in lieu of such taking, then this
Facilities Lease and the Lease Term hereof shall cease and terminate as of the
date of such taking; subject, however, to the right of Lessee, at its election,
to continue to use of the Bond Financed Property, subject to the terms and
provisions of this Facilities Lease, for all or such part, as Lessee may
determine, of the period between the date of such taking and the date when
possession of the Bond Financed Property shall be taken by the taking authority
and any unearned Rent, if any, paid in advance, shall be refunded to Lessee;
subject, further, to Lessee’s right to keep this Facilities Lease in full force
and effect in accordance with all governmental requirements, if termination
hereof would reduce any award for a taking, as set forth herein below.


17.2    If, after the Execution Date and prior to the expiration of the Term,
any taking under the power of eminent domain by a public or private authority or
any conveyance by Lessor in lieu thereof, shall result in a reduction of more
than thirty-three percent (33%) of the Bond Financed Property or a lesser amount
is taken but the use of the Bond Financed Property for Lessee’s business has
been substantially and materially impaired in Lessee’s reasonable business
judgment, then Lessee may, at its election, terminate this Facilities Lease by
giving Lessor notice of the exercise of Lessee’s election within thirty (30)
days after Lessee shall receive actual notice of such taking, and either by
paying to Trustee an amount sufficient to pay or defease in full the Series 2016
Bonds. In the event of termination by Lessee under the provisions of this
Section 17.2, this Facilities Lease and the Lease Term hereof shall cease and
terminate as of the date of such taking, subject to the right of Lessee, at its
election, to continue to occupy the Bond Financed Property, subject to the terms
and provisions of this Facilities Lease, for all or such part, as Lessee may
determine, of the period between the date of such taking and the date when
possession of the Bond Financed Property shall be taken by the appropriating
authority, and any unearned Rent, if any, paid in advance by Lessee shall be
refunded to Lessee. Notwithstanding anything in the foregoing to the contrary,
if any condemnation award for any taking would be reduced by the termination of
this Facilities Lease with respect to a taking, as hereinabove set forth, then
Lessee may elect to keep this Facilities Lease in full force and effect so as to
obtain the highest possible award from the condemning authority.


17.3    In the event of a taking in respect of which Lessee shall not have the
right to elect to terminate this Facilities Lease or, having such right, shall
not elect to terminate this Facilities Lease, this Facilities Lease and the
Lease Term hereof shall continue in full force and effect and Lessee (pursuant
to a contract as required by Section 60.461 of the Texas Water Code and Lessor’s
agreement to pay the CM&M Fee of the costs of the “Restoration” (as hereinafter
defined) on a concurrent basis promptly upon the payment of the costs of the
“Restoration”) shall forthwith promptly and diligently effect the “Restoration”
through application of the “Restoration Portion”, as hereinafter defined and set
forth. If this Facilities Lease is not terminated as a result of a taking, as
set forth hereinabove in this Section 17.3, Lessor shall be entitled to receive
the entire award except for that portion (the “Restoration Portion”) of the
award necessary for the Restoration. If the entire award is insufficient for the
Restoration, then the entire award shall be the Restoration Portion and Lessee
shall have the right to terminate this Facilities Lease by written notice to
Lessor within thirty (30) days after the insufficiency of the Restoration
Portion is actually known to Lessee, and either by paying to Trustee an amount
sufficient to pay or defease in full the Series 2016 Bonds. The term
“Restoration” herein means the restoration of the remaining portions of the Bond
Financed Property, including any and all improvements made theretofore and the
remaining portions of the parking areas and other common areas of the Bond
Financed Property, to an architectural whole in substantially the same condition
that the same were in prior to such taking as close as reasonably practical.
Lessor shall have sole discretion to be exercised in good faith on whether the
Bond Financed Property has been restored.


17.4    All compensation awarded for any taking of the Bond Financed Property
shall be applied (i) first, pro rata, based upon all costs of Lessor and Lessee
with respect to construction and installation of the Bond Financed Property, and
(ii) thereafter, pro rata based upon the present value of the Lease Term,
including all renewal periods herein specified, if then exercised by Lessee.


18.    Subordination and Attornment.


18.1    Notwithstanding anything contained herein to the contrary, Lessor’s fee
interest shall be superior to any leasehold




--------------------------------------------------------------------------------




mortgage or deed of trust on the Bond Financed Property, and such leasehold
mortgage or deed of trust shall take subject to same with the intent of the
parties being that a foreclosure of the leasehold mortgage or deed of trust
shall in no event eliminate Lessor’s fee interest. In addition, any leasehold
mortgage or deed of trust shall survive the termination of the Lease provided
that the leasehold mortgagee or deed of trust trustee or beneficiary or any
designator successor (the “Successor”) affirmatively assumes all Lessee’s
obligations hereunder within one hundred twenty (120) days after succeeding to
Lessee’s interest; provided that enforcement of any obligations of the Trustee
as Successor shall be limited to the Trustee’s interest in property subject to
the deed of trust and to the Trust Estate (as defined in the Indenture) and no
claim shall be brought against the Trustee personally in connection with such
obligations. Until such Successor is appointed and has so assumed all such
obligations, Lessor may appoint a temporary operator to maintain and shutdown or
operate the Bond Financed Property (in Lessor’s sole discretion), and the
expenses thereof incurred by Lessor or its temporary operator shall be
reimbursed to Lessor by the Successor within ten (10) days after written request
from Lessor. If the Successor fails to expressly assume in writing one hundred
twenty (120) days after succeeding to Lessee’s interest this Facilities Lease
shall automatically terminate. As a material condition to Lessee’s execution of
this Facilities Lease, upon its execution of this Facilities Lease, Lessee shall
provide Lessor with an executed Memorandum of Lease in form and substance
acceptable to Lessor (the “Memorandum”) to be executed by Lessee and Lessor,
which will be recorded in the real estate records in the county in which the
Bond Financed Property are located at Lessee’s expense. The Memorandum will
contain the following provisions: “Lessee agrees that upon expiration or any
proper termination of the Facilities Lease, it will release this Memorandum (and
the Facilities Lease) of record, and further agrees that if such written
termination or release is not filed of record with thirty (30) days after such
expiration or termination, then Lessor is hereby authorized to execute on
behalf, and in the name, of Lessee any such release and record the same in the
public records at Lessee’s expense. This power in favor of Lessor is coupled
with an interest and is not revocable by Lessee.” The Memorandum will be
recorded by Lessee at its expense within five (5) days following the initial
execution hereof and any final completion of Exhibit A and approval thereof by
Lessor and promptly released by Lessee, at is expense, after expiration or
termination of this Facilities Lease.


18.2    Should Lessor sell, convey or transfer its interest in the Bond Financed
Property, then such party shall be substituted herein as Lessor and Lessee shall
attorn to such succeeding party as its Lessor under this Facilities Lease
promptly upon any such succession, provided that such succeeding party assumes
all of Lessor’s duties and obligations under this Facilities Lease and agrees
not to disturb Lessee’s leasehold interest hereunder in accordance with this
Section 18.2 as long as an Event of Default has not occurred and is not
continuing beyond any grace or cure period hereunder.


19.    Leasehold Financing. Lessee shall have the unrestricted right to execute
and deliver a mortgage, deed of trust, pledge and/or collateral assignment of
this Facilities Lease, but not Lessor’s fee interest in the Bond Financed
Property, as security for any indebtedness or obligations in any form
whatsoever. If Lessee shall execute and deliver a mortgage or deed of trust, and
if the holder of the indebtedness secured thereby (the “Mortgagee”) notifies
Lessor of the execution of such mortgage or deed of trust, and the name and
place for service of notices upon such mortgage or deed of trust, then and in
such event, Lessor hereby agrees for the benefit of Lessee and such Mortgagee
from time to time:


(a)    That Lessor will give to any Mortgagee simultaneously with service on
Lessee a duplicate of any and all notices or demands given by Lessor to Lessee.


(b)    The Mortgagee shall have the privilege of performing any of Lessee’s
covenants or of curing any defaults by Lessee or of exercising any election,
option or privilege conferred upon Lessee by the terms of the Lease.


(c)    Lessor shall not terminate this Facilities Lease or Lessee’s right of
possession for any default of Lessee if, if after notice to the Mortgagee as
provided in subsection (a) above, (i) with respect to any monetary default,
within a period of sixty (60) days after the expiration of the period of time in
which Lessee could have cured the default, such default is cured, or (ii) with
respect to any non-monetary default, if within a period of one hundred twenty
(120) days after the expiration of the period of time in which Lessee could have
cured the default, such default is cured subject to Section 17.1 hereof.


(d)    Intentionally Omitted.


(e)    Intentionally Omitted.


(f)    Lessor shall recognize any Mortgagee or any assignee of any Mortgagee if
such Mortgagee or assignee becomes successor to Lessee following any foreclosure
(or deed in lieu of foreclosure) of Lessee’s leasehold interest in the Bond
Financed Property, subject to Section 18.1 above. Lessor shall execute
reasonable subordination, non-disturbance or attornment agreements as may be
requested by a Mortgagee, provided any such agreement is consistent with the
foregoing, and in form and substance reasonably acceptable to Lessor.
Notwithstanding the foregoing, the Mortgagee or any assignee of any Mortgagee
who becomes successor to Lessee must strictly abide under the terms of this
Facilities Lease.






--------------------------------------------------------------------------------




20.    Events of Default and Remedies.


20.1.    Each of the following occurrences shall constitute an “Event of
Default” by Lessee under this Facilities Lease:


(a)    The failure of Lessee to pay Rent or rental as and when due hereunder and
the continuance of such failure for a period of sixty (60) days thereafter;


(b)    The failure of Lessee to procure and maintain the insurance required by
Section 11 of this Facilities Lease, or to provide evidence of such insurance as
required herein, and the continuance of either such failure for a period of
three (3) business days after written request therefor by Lessor; furthermore,
in such event, Lessor shall be authorized (but not required) to procure such
insurance coverage(s) in the amount(s) required by this Facilities Lease with
all costs thereof to be reimbursed to Lessor by Lessee within thirty (30) days
after written demand by Lessor with interest thereon at the rate set forth in
Section 28 hereof from the date incurred by Lessor to the date reimbursed and
paid by Lessee;


(c)    The failure of Lessee to perform, comply with or observe any other
agreement, obligation, covenant, condition, or undertaking of Lessee, or any
other term, condition or provision, in each case under this Facilities Lease in
any material respect, and the continuance of such failure for a period of
one-hundred and twenty (120) days after written notice from Lessor to Lessee
specifying the failure; or if such default is of a nature that it cannot with
reasonable effort be completely remedied within said period of 120 days, then
such additional time as is reasonably necessary to complete such cure provided
that Lessee has commenced such cure within the initial one-hundred and twenty
(120) day period and diligent continues to pursue the same to completion;


(d)    The filing of a petition by or against Lessee (i) in any bankruptcy or
other insolvency proceeding, (ii) seeking any relief under the Bankruptcy Code
of the United States or any similar debtor relief law, or (iii) for the
appointment of a liquidator or receiver for all or substantially all of Lessee’s
property or for Lessee’s interest in this Facilities Lease and as to any such
matter commenced against Lessee by an unrelated third party that remains
undismissed, undischarged, unstayed or unbonded for a period of ninety (90)
days;


(e)    If the interest of Lessee under this Facilities Lease shall, by operation
of law, be transferred or passed to or devolve upon any other person, firm or
corporation in violation of the terms of this Facilities Lease without Lessor’s
written consent in cases in which such written consent is required hereunder;


(f)    If Lessee shall voluntarily abandon, desert, or vacate the Bond Financed
Property, or voluntarily discontinue its operation thereon for a period of more
than two (2) consecutive months and such periods as may be extended by Force
Majeure;


(g)    The admission by Lessee in writing that it cannot meet its obligations
generally as they become due or the making by Lessee of an assignment for the
benefit of its creditors; and


(h)    an Event of Default, as therein defined, occurs and continues beyond any
cure under the Ground Lease or the Indenture.


20.2.    Remedies. Upon the occurrence of and during the continuation of any
Event of Default, Lessor may, at Lessor’s option and in addition to all other
rights, remedies and recourses afforded Lessor hereunder or by law or equity
(but excluding any right of non-judicial eviction), but subject to any rights of
any Mortgagee or Successor herein described (including the rights of the Trustee
under the Jefferson Deed of Trust), terminate this Facilities Lease by the
giving of written notice to Lessee (with a copy to the Trustee), in which event
Lessee shall pay to Lessor upon demand the sum of (i) all Rent and other amounts
accrued hereunder to the date of termination, (ii) all amounts due under
Section 20.3 and (iii) liquidated damage in an amount equal to (a) the total
Rent that Lessee would have been required to pay for the remainder of the Lease
Term of this Facilities Lease minus (b) the then present fair rental value of
the Bond Financed Property for such period, with such difference discounted to
present value at a discount rate reasonably designated by Lessor. Neither
Mortgagee or Successor shall be responsible for such liquidated damages unless
and until the obligations of Lessee under this Facilities Lease shall be assumed
as herein provided.


20.3    Landlord’s Right to Pay or Perform. If Lessee fails to perform or
observe any of its covenants, agreements, or obligations hereunder for a period
of thirty (30) days after written notice of such failure is given by Lessor,
then in addition to all other rights of Lessor provided herein Lessor shall have
the right, but not the obligation, at its sole election (but not as its
exclusive remedy), to perform or observe the covenants, agreements, or
obligations which are asserted to have not been performed or observed at the
expense of Lessee and to recover all reasonable costs or expenses incurred in
connection therewith. Any performance or observance by Lessor pursuant to this
Section 20.3 shall not constitute a waiver of Lessee’s failure to perform or
observe.






--------------------------------------------------------------------------------




20.4    Injunctive Relief; Remedies Cumulative. Lessor may restrain or enjoin
any Event of Default or threatened Event of Default by Lessee hereunder without
the necessity of proving the inadequacy of any legal remedy or irreparable harm.
The rights, remedies and recourses of Lessor for an Event of Default shall be
cumulative and no right, remedy or recourse of Lessor, whether exercised by
Lessor or not, shall be deemed to be in exclusion of any other.


20.5    No Waiver; No Implied Surrender. Provisions of this Facilities Lease may
not be waived orally or impliedly, but only by the party entitled to the benefit
of the provision evidencing the waiver in writing. Thus, subject to the Lessee’s
right to cure as otherwise provided in this Facilities Lease neither the
acceptance of rental by Lessor following an Event of Default (whether known to
Lessor or not), nor any other custom or practice followed in connection with
this Facilities Lease, shall constitute a waiver by Lessor of such Event of
Default or any other Event of Default. Further, the failure by Lessor to
complain of any action or inaction by Lessee, or to assert that any action or
inaction by Lessee constitutes (or would constitute, with the giving of notice
and/or the passage of time) an Event of Default, regardless of how long such
failure continues, shall not extinguish, waive or in any way diminish the
rights, remedies and recourses of Lessor with respect to such action or
inaction. No waiver by Lessor of any provision of this Facilities Lease or of
any breach by Lessee of any obligation of Lessee hereunder shall be deemed to be
a waiver of any other provision hereof, or of any subsequent breach by Lessee of
this Facilities Lease. Lessor’s consent to any act by Lessee requiring Lessor’s
consent shall not be deemed to render unnecessary the obtaining of Lessor’s
consent to any subsequent act of Lessee. No act or omission by Lessor (other
than Lessor’s execution of a document acknowledging such surrender) or Lessor’s
agents, including the delivery of the keys to the Bond Financed Property, shall
constitute an acceptance of a surrender of the Bond Financed Property.


20.6    Lessee’s Rights with respect to the Bonds. Capitalized terms used in
this Section 20.6 but not otherwise defined herein shall have the respective
meanings provided in the Indenture.


(a)The Lessor shall not take any action herein described permitted under the
Indenture without the express written consent of the Lessee:


(i)Issue Additional Bonds in accordance with the Indenture;


(ii)Execute and deliver, or amend, supplement or otherwise modify, or waive any
provision of, any Remarketing Agreement in connection with the Bonds;


(iii)Terminate or appoint any Depository or Trustee;


(iv)Accept, substitute, amend, supplement or otherwise modify any Liquidity
Facility or Credit Facility;
 
(v)Redeem any Bonds pursuant to the optional redemption provisions of the
Indenture or the Bonds;


(vi)Purchase Bonds in lieu of optional redemption;


(vii)Amend, supplement or otherwise modify, or waive any provision of, the
Indenture or the Bonds; or


(viii)Direct, or take any other action with respect to, the investment of funds,
the application or disposition of trust monies, or the withdrawal or deposit of
any amounts in any accounts or Funds pursuant to the Indenture.


Notwithstanding the foregoing, if Lessee fails to complete construction of the
New Property, or otherwise defaults with respect to its construction
obligations, Lessor may complete such construction or remedy such construction
default, and if there are funds available in the Project Fund (as defined in the
Indenture) or other Funds pursuant to the Indenture, then Lessor may, without
Lessee’s consent, request that Trustee disburse such Funds to allow Lessor to
complete such construction or remedy such construction default.


(b)The Lessor shall take the following action permitted under the Indenture at
the direction of the Lessee:


(i)Pay any mutilated, lost, destroyed or stolen Bond which has become or is
about to become due and payable to the extent required by Section 2.06 of the
Indenture; provided the Lessee has provided funds for such purpose to the
Trustee;




--------------------------------------------------------------------------------






(ii)Designate (i) the aggregate principal amount of then Outstanding Initial
Bonds that shall be remarketed as Initial Bonds on an Initial Bonds Remarketing
Date (as defined in the Indenture), (ii) the aggregate principal amount of
Initial Bonds to be converted to another Interest Mode on an Initial Bonds
Remarketing Date and (iii) the Interest Mode or Interest Modes to which such
Multi-Modal Bonds shall convert, all in accordance with Section 2.08(h) of the
Indenture;


(iii)Convert Daily Rate Bonds, Commercial Paper Rate Bonds, Weekly Bonds and
Initial Bonds to another Interest Mode determined by the Lessor, as provided in
Section 2.12 of the Indenture;


(iv)Execute and deliver, amend, supplement or otherwise modify any Remarketing
Agreement;


(v)Distribute to the Lessee funds remitted to the Lessor pursuant to the
Indenture;


(vi)Redeem Bonds subject to optional redemption (provided that Lessee shall
provide funds to the Trustee sufficient to pay the principal of and interest on
the Bonds on the redemption date therefor);


(vii)Purchase Bonds in lieu of redemption or designate the purchaser in lieu of
redemption (provided that Lessee shall provide funds to the Trustee sufficient
to pay the principal of and interest on the Bonds on the purchase date
therefor);


(viii)Terminate or appoint any Depository or Trustee; and


(ix)Execute and deliver an amendment, supplement or other modification to, or
waiver of any provisions of, the Indenture or the Bonds.


(c)Promptly upon receipt thereof, the Lessor shall deliver a copy of any notice
received by the Lessor from the Trustee under the Indenture or from the
Remarketing Agent under the Remarketing Agreement.


(d)If Lessor shall fail to take any action specified in this Section 20.6, or
shall take action in violation hereof, Lessee shall be entitled to notify
Trustee in writing (a copy of which shall also be delivered to Lessor) with
respect thereto and direct the cure of such action or failure to act. In the
written direction to the Trustee, Lessee shall state that such direction is
given properly in accordance with this Section 20.6(d) and Trustee shall be
entitled to rely conclusively thereon and to comply without investigation with
such notice and direction.


20.7    Lessee’s Obligations with respect to the Bonds. Lessee herby agrees as
follows:


(a)The Lessee agrees to provide the Remarketing Agent, at the expense of the
Lessee, with copies of such financial information and financial statements
relating to the Lessee, Jefferson Holdings and Fortress Transportation and
Infrastructure Investors LLC (“FTAI”) as they become available in such
quantities as may be reasonably requested from time to time by the Remarketing
Agent and as shall be satisfactory to the Lessee, and the Lessee further agrees
to supply such additional material relating to the Lessee or obtain such other
information relating to the Lessee, Jefferson Holdings or FTAI or respond to
such questions relating to the Lessee, Jefferson Holdings or FTAI as may be
appropriate and which the Lessee can obtain without unreasonable effort and
expense for the purpose of (a) verifying the information relating to the Lessee,
Jefferson Holdings or FTAI contained in the Remarketing Circular or in the
documents relating to the Lessee, Jefferson Holdings or FTAI incorporated by
reference therein or in any amendments and supplements thereto and (b) preparing
a new remarketing statement upon the mandatory tender of the Bonds in connection
with establishing an Interest Mode as provided in the Indenture or preparing
other remarketing statements as deemed necessary by the Remarketing Agent.


(b)The Lessee hereby agrees to notify the Remarketing Agent of any material
adverse change in the financial status of the Lessee, Jefferson Holdings or
FTAI, after the date hereof.


(c)Lessee hereby agrees to pay all fees and expenses under any Remarketing
Agreement executed with the consent of the Lessee.


21.    Relation of the Parties. It is the intention of the parties to create
hereby the relationship of landlord and tenant, and no other relation is hereby
created. Nothing in this Facilities Lease shall be construed to make the parties
partners or joint venturers or to render either party liable for any obligation
of the other except as described herein.




--------------------------------------------------------------------------------






22.    Public Disclosure. Lessor is a governmental authority subject to the
requirements of the Texas Open Meetings Act and the Texas Open Records Act
(Chapters 551 and 552, Texas Government Code), and as such Lessor is required to
disclose to the public (upon request) this Facilities Lease and certain other
information and documents relating to the consummation of the transactions
contemplated hereby. In this regard, Lessee agrees that the disclosure of this
Facilities Lease or any other information or materials related to the
consummation of the transactions contemplated hereby to the public by Lessor as
required by the Texas Open Meetings Act, Texas Open Records Act, or any other
Legal Requirement will not expose Lessor (or any party acting by, through or
under Lessor) to any claim, liability, or action by Lessee.


23.    Notices. All notices and other communications given pursuant to this
Facilities Lease shall be in writing and shall either be mailed by first class
United States mail, postage prepaid, registered or certified with return receipt
requested, and addressed as set forth in this Section 23, or delivered in person
to the intended addressee, or sent by prepaid telegram, facsimile or telex
followed by a confirmatory letter. Notice mailed in the aforesaid manner shall
become effective three (3) business days after deposit; notice given in any
other manner, and any notice given to Lessor, shall be effective only upon
receipt by the intended addressee. For the purposes of notice, the address of:


Mr. David C. Fisher, Port Director, CEO
Port of Beaumont Navigation District of Jefferson County, Texas
Post Office Drawer 2297
Beaumont, Texas 77704
Facsimile: 409-835-0512


With a copy to:


Guy N. Goodson, Esq.
GERMER PLLC
550 Fannin, Suite 400
Beaumont, Texas 77701
Telephone: 409.654.6700
Facsimile: 409.835.2115


For Lessee:


Jefferson Railport Terminal II LLC
c/o Jefferson Energy Companies
9595 Six Pines Drive, STE 6370
The Woodlands, TX 77380
Attn: Chief Operating Officer


with a copy to:    


Fortress Investment Group LLC
1345 Avenue of the Americas
New York, New York 10105
Attention: R. Nardone
Facsimile: (212) 798-6120
Telephone: (212) 798-6110


Each party shall have the continuing right to change its address for notice
hereunder by the giving of thirty (30) days’ prior written notice to the other
party.


24.    Entire Agreement, Amendment and Binding Effect. This Facilities Lease
constitutes the entire agreement between Lessor and Lessee relating to the
subject matter hereof and all prior agreements relative hereto that are not
contained herein are terminated; provided, however, that the Ground Lease is not
hereby terminated. This Facilities Lease may be amended only by a written
document duly executed by Lessor and Lessee, and any alleged amendment which is
not so documented shall not be effective as to either party. The provisions of
this Facilities Lease shall be binding upon and inure to the benefit of the
parties hereto and their heirs, executors, administrators, and permitted
successors and assigns; provided, however, that this Section 24 shall not
negate, diminish or alter the restrictions on transfers applicable to Lessee set
forth elsewhere in this Facilities Lease.




--------------------------------------------------------------------------------






25.    Severability. This Facilities Lease is intended to be performed in
accordance with and only to the extent permitted by all Legal Requirements. If
any provision of this Facilities Lease or the application thereof to any person
or circumstance shall, for any reason and to any extent, be invalid or
unenforceable, but the extent of the invalidity or unenforceability does not
destroy the basis of the bargain between the parties as contained herein, the
remainder of this Facilities Lease and the application of such provision to
other persons or circumstances shall not be affected thereby, but rather shall
be enforced to the greatest extent permitted by law.


26.    Construction. Unless the context of this Facilities Lease clearly
requires otherwise, (a) pronouns, wherever used herein, and of whatever gender,
shall include natural persons and corporations and associations of every kind
and character; (b) the singular shall include the plural wherever and as often
as may be appropriate; (c) the term “includes” or “including” shall mean
including without limitation; and (d) the words “hereof” or “herein” refer to
this entire Lease and not merely the Section or Article number in which such
words appear. Article and Section headings in this Facilities Lease are for
convenience of reference and shall not affect the construction or interpretation
of this Facilities Lease. Any reference to a particular “Article” or “Section”
shall be construed as referring to the indicated article or section of this
Facilities Lease.


27.    Attorneys’ Fees. If that any party hereto institutes an action or
proceeding for a declaration of the rights of the parties under this Facilities
Lease, for injunctive relief, for an alleged breach or default of, or any other
action arising out of this Facilities Lease, or the transactions contemplated
hereby, or if any party is in default of its obligations pursuant thereto, the
prevailing party shall be entitled to its actual and reasonable attorneys’ fees
and to any court costs incurred in addition to any other damages or relief
awarded.


28.    Interest on Tenant’s Obligations. Any amount due from Lessee to Lessor
that is not paid when due shall bear interest at the maximum rate allowed by law
(or, if there is no maximum rate, at ten percent per annum or the amount as
provided for in the Indenture) compounded annually from the date such payment is
due until paid, but the payment of such interest shall not excuse or cure the
default in payment.


29.    Authority. The person executing this Facilities Lease on behalf of Lessee
personally warrants and represents unto Lessor that (a) (if applicable) Lessee
is a duly organized and existing legal entity, in good standing in the State of
Texas (b) Lessee has full right and authority to execute, deliver and perform
this Facilities Lease, (c) the person executing this Facilities Lease on behalf
of Lessee was authorized to do so and (d) upon request of Lessor, such person
will deliver to Lessor satisfactory evidence of his or her authority to execute
this Facilities Lease on behalf of Lessee.


30.    Incorporation by Reference. Exhibits A, B, C, D and E hereto are
incorporated herein for any and all purposes.


31.    Force Majeure. Lessee shall be entitled to rely upon force majeure as an
excuse for timely performance hereunder (except for the payment of Rent) and
shall not be entitled to rely upon force majeure as an excuse for timely
performance unless Lessee (a) uses its best efforts to overcome the effects of
the event of force majeure, (b) gives written notice to Lessor within thirty
(30) days after the occurrence of the event describing with reasonable
particularity the nature thereof, (c) commences performance of its obligation
hereunder immediately upon the cessation of the event and (d) gives written
notice to Lessor within thirty (30) days after the cessation of the event
advising Lessor of the date upon which the event ceased to constitute an event
of force majeure.


“Force Majeure” shall mean:


(a)    acts of God, landslides, lightning, earthquakes, hurricanes, tornadoes,
blizzards and other adverse and inclement weather, fires, explosions, floods,
acts of public enemy, wars, blockades, insurrections, riots or civil
disturbances;


(b)    labor disputes, strikes, work slowdowns, or work stoppages but nothing
herein contained shall require the party subject to such labor disputes,
strikes, work slowdowns, or work stoppages to settle or otherwise resolve same;


(c)    orders or judgments of any federal, state or local court, administrative
agency or governmental body, if not the result of willful or negligent action of
the party relying thereon;


(d)    power failure and outages affecting the Bond Financed Property; and


(e)    any other similar cause or event, provided that the foregoing is beyond
the reasonable control of the party claiming force majeure.






--------------------------------------------------------------------------------




No Force Majeure event shall excuse performance for a period longer than ninety
(90) days without consent of Lessor not to be unreasonably withheld. No Force
Majeure shall excuse payments of Rent or other payment obligations.


32.    Interpretation. Both Lessor and Lessee and their respective legal counsel
have reviewed and have participated in the preparation of this Facilities Lease.


33.    Multiple Counterparts. This Facilities Lease may be executed in two or
more counterparts, each of which shall be an original, but all of which shall
constitute but one instrument.


34.    No Third Party Beneficiaries. This Facilities Lease does not and is not
intended to confer any rights or remedies upon any person other than the
parties.




EXECUTED this 7th day of March, 2016.


PORT OF BEAUMONT NAVIGATION
DISTRICT OF JEFFERSON COUNTY
TEXAS




By: /s/ David C. Fisher        
David C. Fisher
Port Director, CEO




EXECUTED this 7th day of March, 2016.


JEFFERSON RAILPORT TERMINAL II LLC




By: /s/ Alfred Salazar            
Alfred Salazar
Authorized Signatory














--------------------------------------------------------------------------------




Exhibit D


Facilities Lease Rent


[To be attached only if, and after, the remarketing of the Series 2016 Bonds as
Fixed Rate Bonds.]






--------------------------------------------------------------------------------




Exhibit E


Development Obligations


Section 1.0.    Defined Terms. For purposes of this Exhibit E, the following
terms shall have the following meanings:


“Code” means, with respect to the Series 2016 Bonds, the Internal Revenue Code
of 1986, as amended or such other successor federal income tax law, to the
extent applicable.


“Lessee’s Tax Certificate” means the certificate signed by Lessee relating to
representations and covenants concerning the tax exemption of the Series 2016
Bonds.


“Project” means (a) the Existing Property, as more fully described in Exhibit B
to the Facilities Lease, and (b) the New Property as more fully described in
Exhibit C to the Facilities Lease, which are financed with proceeds of the
Series 2016 Bonds.


“Project Costs” means to the extent authorized or not prohibited by the Code,
the Regulations, the Lessee’s Tax Certificate, and other applicable law, all
costs reasonably incurred by the Lessor or the Lessee to construct the Existing
Property and to acquire, construct, complete and install the New Property,
whether paid or incurred prior to or after the date of the Facilities Lease; the
Lessor’s and Trustee’s charges and expenses in connection with issuance of the
Series 2016 Bonds.


“Project Fund” means the special fund established in the name of the Lessor with
the Trustee pursuant to Section 4.06 of the Indenture.


“Regulations” means the applicable proposed, temporary or final Income Tax
Regulations promulgated under the Code, as such regulations may be amended or
supplemented from time to time.


“Trustee” means the trustee at the time serving as such under the Indenture.


Section 1.1     Approvals and Permits. Lessee has obtained or will obtain all
licenses and permits necessary with respect to any acquisition, construction,
reconstruction, improvement, expansion, or operation, as the case may be, of the
New Property and all necessary approvals from any governmental bodies or
agencies having jurisdiction in connection therewith.


Section 1.2    Changes in the Plans and Specifications. Any changes to the plans
and specifications for the New Property after the Effective Date shall be
approved prior to the commencement of construction of such changes to the New
Property, by a duly authorized officer of Lessee and Lessor and Lessee may not
make changes in, additions to, or deletions from the plans and specifications
unless (a) the New Property shall continue to constitute facilities of the type
that may be financed by Lessor under applicable law, (b) any required approvals
of such changes, additions, or deletions have been obtained from any
governmental bodies or agencies having jurisdiction, (c) Lessee shall have
received the written approval of Lessor with respect to any such changes,
additions or deletions (which approval may be granted or withheld in the
discretion of the Lessor not to be unreasonably withheld), and (d) Lessor, at
Lessor's expense, receives a Tax Opinion (as defined in the Indenture).


Section 1.3    Disbursements of the 2016 Bond Proceeds. The proceeds received
from the sale of the Series 2016 Bonds shall be applied in accordance with the
Indenture and as follows. The Lessor shall not request disbursement by the
Trustee of proceeds received from the sale of the Series 2016 Bonds for any New
Property unless:


(a)A guaranteed maximum price construction contract with respect to the New
Property covered by such disbursal shall have been executed (including a
contractor completion guaranty with a contractor of good reputation and ability)
and such contract shall provide for draws against milestones approved by the
Lessor in its sole discretion. Such construction contract will be collaterally
assigned to the Trustee pursuant to the Jefferson Deed of Trust.


(b)The capital budget for the construction of the New Property is in balance and
will remain in balance after such disbursement - in other words, after
disbursement of any requested amount, the sum of all disbursements made for New
Property shall not exceed the total of the construction costs set forth in the
capital budget for all such New Property for which disbursements have been made,
and Lessee shall have certified in writing to Lessor that Lessee expects that
the construction of all New Property will be completed for the balance of the
proceeds received from the sale of the Series 2016 Bonds together with its funds
on hand or available from committed sources. Lessor may refuse to approve any
disbursement request for New Property if the capital budget is or will not be in
balance, unless Lessee either (i) pays Project Costs from sources other than the
proceeds




--------------------------------------------------------------------------------




received from the sale of the Series 2016 Bonds in an amount sufficient to bring
the capital budget for the construction of the New Property back in balance (and
provides paid receipts or releases to Lessor as evidence of such payment) or
(ii) revises the capital budget for the construction of the New Property in a
manner that brings the capital budget for the construction of the New Property
back in balance, which may include revising the scope and/or features of the New
Property, and such revised budget is approved by the Lessor in its sole
discretion. If the revisions to the capital budget would reduce the scope,
features, amount or type of New Property to be constructed, then when any such
reduction is submitted to Lessor for approval, it shall be accompanied by a
certification from a senior officer of Lessee that such reduction will not
result in a reduction of the projected operating income from the Project that
would materially impair Lessee’s ability to pay its operating expenses,
including without limitation rent under the Ground Lease and Rent pursuant to
the Facilities Lease or adversely affect the tax-exempt status of interest on
the Bonds.


(c)Each disbursement request shall have been approved by an independent
construction monitor engaged and paid for by Lessee, and approved by Lessor in
its sole discretion. The construction monitor hired for the POB I project by the
holders of the Series 2012 Bonds previously issued by Lessor is deemed approved.
The independent construction monitor’s approval shall include a representation
that the Project is on budget and that the capital budget for the construction
of the New Property is in balance and will remain in balance after such
disbursement.


Section 1.4    Inspection of the Project. Lessee agrees that Lessor, the Trustee
and their duly authorized agents may, at reasonable times as reasonably
determined by Lessee, enter upon the Site and examine and inspect the Existing
Property, the New Property, and the Project and, upon the occurrence of an Event
of Default, the books and records of Lessee that relate to the New Property and
Project.


Section 1.5    Nonsectarian Use of the Project. Lessee and Lessor intend that
the Facilities Lease and use of the 2016 Bond proceeds and all other
transactions provided for in the Facilities Lease be made in strict compliance
with all applicable law and constitutional provisions of the United States and
the State. Accordingly, Lessee agrees that to the full extent required from time
to time by applicable law and constitutional provisions of the United States and
the State in order for the lease to Lessee and all other transactions provided
for in the Facilities Lease to be made and effected in compliance with such laws
and constitutional provisions: (a) no part of the Project financed in whole or
in part with proceeds of the Series 2016 Bonds shall be used for sectarian
instruction or as a place of religious worship; (b) notwithstanding the payment
in full of the Series 2016 Bonds, and notwithstanding the termination of the
Facilities Lease, each such part of the Project will continue to be subject to
the restrictions set out in clause (a) of this Section 1.5 for so long as it is
leased or used by Lessee, or any voluntary grantee of Lessee, provided, the
continuance of such restriction is necessary to preserve the exemption from
federal income taxation of interest on the Series 2016 Bonds under the Code.
Provided, however, that to any extent that a restriction or agreement set out in
this Section 1.5 shall at any time not be required in order for the lease to
Lessee and all other transactions provided for in the Facilities Lease to be
made and effected in compliance with applicable constitutional provisions of the
United States and the State, such restriction or agreement shall, to that extent
and without necessary action by any party, be without any force or effect; and
provided further, that in no event shall such restriction or agreement set out
in this Section 1.5 be more expansive than required by an applicable
constitutional provision.


Section 1.6    Project Fund . If the moneys in the Project Fund available for
the payment of the Project Costs are not sufficient to pay the Project Costs in
full, Lessee agrees that Lessee shall be responsible to pay all the Project
Costs in excess of the moneys available therefor in the Project Fund from its
own funds. Lessor does not make any warranty, either express or implied, that
the moneys paid into the Project Fund and available for payment of the Project
Costs will be sufficient to reimburse Lessee for all Project Costs; Lessor shall
have no obligation to complete Project or to guarantee completion of the
Project. Lessee agrees that if, after exhaustion of the moneys in the Project
Fund, Lessee directly pays all Project Costs pursuant to the provisions of this
Section 1.6, it shall not be entitled to any diminution or abatement of the Rent
or any other amounts payable under the Facilities Lease.


Section 1.7    Procedure Upon Completion of Project. Promptly upon completion of
the Project, Lessee shall furnish to the Trustee and Lessor its certificate
showing such completion and the date thereof (“Completion Date”), and certifying
that all construction has been completed in accordance with the Plans and
Specifications relating thereto and in accordance with the requirements
necessary to fulfill the assumptions regarding useful life contained in the
Engineer’s Report. In addition, Lessee shall deliver to Lessor one complete set
of as-built plans and specification for the New Property, certified as accurate
by Lessee and its general contractor(s); one record set of “as built”
specifications legibly marked so as to indicate the manufacturer, trade name,
catalog number, and supplier of each product and item of equipment actually
installed; one hard copy and one electronic copy on CD of all operating
instructions and maintenance recommendations for all New Equipment, including,
without limitation, a printed parts list for all items that might be subject to
replacement, including all information necessary to operate and make full and
efficient use of all New Equipment and to perform such maintenance and servicing
as would ordinarily be done by a prudent owner; all written guarantees and
warranties relating to the New Equipment; and an affidavit of bills paid
substantially in the form of AIA Document G706 executed by each Contractor and
any other subcontractor that Lessor requires, together with appropriate final
unconditional lien waivers.


